Citation Nr: 0111281	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) non-service connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The appellant had periods of recognized service with the 
Philippine Commonwealth Army from November 1941 to April 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1999 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Manila, Philippines, in which the RO determined that 
the appellant did not meet the basic eligibility requirements 
for non-service connected disability pension benefits.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant did not have qualifying service to 
establish eligibility for nonservice-connected disability 
pension benefits. 


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice-
connected disability pension benefits have not been met.  
38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§  3.1, 3.6, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking basic eligibility for nonservice-
connected disability pension benefits arising from his 
service with the Philippine Commonwealth Army during World 
War II.  In May 1999, the RO received a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
the appellant claimed entitlement to a nonservice-connected 
disability or "old age" pension.  The RO denied the 
application in August 1999 on the basis that the appellant 
did not have the required military service to qualify him for 
entitlement to VA benefits.  

The appellant contends that he has submitted sufficient 
evidence to establish that he had active United States 
military service from 1941 to 1946, thereby entitling him to 
nonservice-connected VA disability pension benefits.  
Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1, 3.6 (2000).  VA laws and regulations allow 
Philippine veterans who had recognized United States military 
service to claim certain VA benefits, and certain claims for 
death benefits based on such service, but only if the alleged 
service is documented or verified by the Armed Forces of the 
United States.  See 38 U.S.C.A. § 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.9, 3.203 (2000).  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In addition, although nonservice-connected pension benefits 
and death pension benefits are generally available to 
qualifying veterans of a period of war and their survivors, 
38 U.S.C.A. §§ 1521, 1541 (West 1991 & Supp. 2000), Congress 
has not made such benefits available to individuals or their 
survivors with service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States.  Such service is deemed 
not to have been active military, naval or air service for VA 
benefit purposes except for benefits under the National 
Service Life Insurance program, benefits under Chapter 10 of 
Title 37, and benefits under Chapters 11, 13 and 23 of 
Title 38.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  

In this case, the appellant submitted various documents in 
support of his claim, including his own statements, a 
certification of his military records from the Service 
Department dated in May 1986, an enlisted record, an 
Affidavit For Philippine Army Personnel dated in March 1946 
and an Armed Forces of the Philippines, Form AGNR2 dated in 
May 1979.  However, there is no documentation from the Armed 
Forces of the United States establishing qualified service.  
In May 1986 the United States Army Reserve Components 
Personnel And Administration Center (ARPERSCOM), the service 
department that maintains records pertaining to Philippine 
service personnel, certified the appellant's service, but did 
not certify that the appellant had qualifying service for 
nonservice-connected disability pension benefits. 

Nevertheless, while the appellant clearly had active service 
during World War II, the benefit sought is not a benefit 
available to him.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  
Congress has not made such benefits available to individuals 
such as the appellant.  Accordingly, the Board concludes that 
entitlement to basic eligibility for nonservice-connected 
pension benefits has not been established and the appeal must 
be denied.

In reaching this decision, the Board notes that recent 
legislation, Public Law 106-377, signed by the President on 
October 27, 2000, provides increased disability compensation 
to Philippine veterans who live legally and permanently in 
the United States.  This legislation, however, did not 
establish any new eligibility for benefits.  The Board also 
notes that on November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).  The law modifies the circumstances under which VA 
must assist claimants.  The Board is satisfied in this case 
that the request to ARPERSCOM and the response from this 
governmental agency meet any requirements for VA assistance 
in connection with this claim under the recent legislation.  
The Board concludes that any further assistance at this time 
would be futile and that the appellant's appeal is properly 
denied.  






ORDER

Basic eligibility for nonservice-connected disability pension 
benefits has not been established and the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

